EXHIBIT 2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-117930) of PG&E Corporation filed with the Securities and Exchange Commission, pertaining to the Retirement Savings Plan and Retirement Savings Plan for Union-Represented Employees of PG&E Corporation of our reports dated June 24, 2009, with respect to the financial statements and supplemental schedule of PG&E Corporation Retirement Savings Plan and PG&E Corporation Retirement Savings Plan for Union-Represented Employees included in the Annual Reports (Form 11-K) as of December 31, 2008 and for the year then ended. /s/ Morris, Davis and Chan LLP Oakland,
